Name: Commission Regulation (EEC) No 2237/87 of 27 July 1987 introducing a corrective amount on the import of peaches including nectarines originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/30 Official Journal of the European Communities 28 . 7 . 87 COMMISSION REGULATION (EEC) No 2237/87 of 27 July 1987 introducing a corrective amount on the import of peaches including nectarines originating in Greece into the Community of Nine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, i Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vegeta ­ bles coming from Greece for which an institutional price is fixed is to be introduced ; Whereas Council Regulation (EEC) No 10/81 determined the general rules for applying the said compensatory mechanism ; Whereas Commission Regulation (EEC) No 935/87 of 31 March 1987 (2) fixed, for the 1986/87 marketing year, the Community offer price for peaches including nectarines applicable with regard to Greece ; Whereas Commission Regulation (EEC) No 53/81 of 1 January 1981 (3) fixed detailed rules for applying the compensatory mechanism on import of fruit and vegeta ­ bles from Greece ; Whereas, for Greek peaches, the offer price for the Greek product calculated pursuant to the provisions of Regula ­ tion (EEC) No 10/81 has remained for two consecutive market days at a level at least 0,6 ECU below the Community offer price to be taken into account ; whereas a corrective amount must therefore be introduced for Greek peaches ; Whereas if the system is to operate normally the offer price of the Greek product should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1 676/85 (4), as amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic means of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas under Articles 136 (1 ) and 267 of the Act of Accession of Spain and Portugal, the Kingdom of Spain and the Portuguese Republic are authorized to apply in their trade with the Community as constituted at 31 December 1985 the arrangements in force before their accession ; whereas therefore the corrective amount is fixed solely for imports into the Community of Nine, HAS ADOPTED THIS REGULATION : Article 1 On import into the Community of Nine of peaches including nectarines falling within subheading 08.07 B of the Common Customs Tariff and originating in Greece, a corrective amount of 1,62 ECU per 100 kilograms net shall be levied. \ Article 2 This Regulation shall enter into force on 29 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 1 , 1 . 1 . 1981 , p . 17. (2) OJ No L 89, 1 . 4. 1987, p . 47. 0 OJ No L 4, 1 . 1 . 1981 , p . 34. (4) OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 153, 13. 6. 1987, p . 1 .